DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.
 
Status of Claims
Claims 1, 5, 7-13, and 15-20 are pending. Claims 2-4, 6, and 14 are canceled. Claims 5, 12-13, and 15-20 are withdrawn. Claims 1 and 7-11 are subject to examination on the merits.

Response to Amendments
Because the claim amendment is responsive, the 35 USC 112(b) rejections are withdrawn.
Applicant asserts that the term “substrate holder” should not be interpreted under 35 USC 112(f) because it’s amended to be “rotatably provided in a chamber” (5/17/2022 remarks at 6). This is not persuasive. The phrase “rotatably provided in a chamber” is related to the substrate holder’s function (i.e., rotation) and does not recite sufficient structure to perform the claimed functions (i.e., holding a substrate and rotating). Thus, the 112(f) interpretation of “substrate holder” is still proper.
Applicant asserts that the term “cooler” should not be interpreted under 35 USC 112(f) because “cooler” means “a device for cooling down a temperature of something and that it can be implemented by a coolant, pipes, a compressor, a condenser, an expansion valve and an evaporator, etc.” (remarks at 6-7). This is not persuasive because it actually supports the 112(f) interpretation. The three-prong analysis under MPEP § 2181 can be applied to applicant’s definition of “a device for cooling down a temperature of something” as follows: (1) a “device” is a generic placeholder; (2) the generic placeholder is modified by functional language (“cooling down a temperature of something”); (3) the generic placeholder is not modified by sufficient structure for performing the claimed function (as applicant acknowledges, a wide variety of structures can be used to perform cooling, such as “a coolant, pipes, a compressor, a condenser, an expansion valve and an evaporator, etc.,” but none of those structures are recited in the claim). Thus, the 112(f) interpretation is proper. 

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive, for reasons below.
Applicant asserts that the prior art of record fails to teach limitations of claim 1 as amended (remarks at 11-14). Because those limitations are introduced through amendment, they are addressed in the rejections below.
Applicant asserts that the radial flow of the liquid film in YOSHIHARA is not a movement of the liquid film by the Marangoni convection (remarks at 12). This is not persuasive for several reasons. 
First, it is noted that the features upon which applicant relies (i.e., movement of the liquid film by Marangoni convection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). 
Second, although YOSHIHARA does not explicitly use the word “Marangoni,” a person of ordinary skill in the art would still recognize that YOSHIHARA is using Marangoni convection to dry the substrate. This is supported by both the disclosures of the present application and the knowledge of a person having ordinary skill in the art. In particular, YOSHIHARA creates a temperature gradient on a liquid film of IPA, causing an edge of the IPA liquid film to move horizontally across the substrate (see citations provided in para. 25 of the 2/18/2022 Final Action), which is the same as or similar to the drying process disclosed in the present application (see specification at para. 0054, teaching that Marangoni convection is generated by a temperature gradient in the IPA film). Likewise, MERTENS et al. (US PGPUB 20020148483) teaches that “According to the Marangoni effect, by locally heating the liquid a temperature gradient will be created in the liquid meniscus. This temperature gradient creates an additional force exerted on the liquid film in the direction of the liquid film resulting in a good drying performance” (para. 0011, 0034).
Third, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986). 
Applicant asserts that YOSHIHARA’s configuration is “not suitable for the movement of the liquid film by the Marangoni convection phenomenon” because “it takes time to change the low-temperature heater to generate a high temperature or vice versa,” whereas the line-shaped heat source of the present application moves without requiring time to change between low-temperature generation and high-temperature generation (remarks at 12). In other words, Applicant appears to assert that YOSHIHARA is not suitable for Marangoni convection because the heater (for creating the temperature gradient) moves at an absolute speed lower than that of the present invention. This is not persuasive for several reasons. First, the argument appears to be counsel’s argument without evidentiary support. Second, as explained above, a person having ordinary skill in the art would still recognize that YOSHIHARA uses Marangoni convection when it creates a temperature gradient for moving the IPA liquid film. Third, the claims do not recite anything about the absolute speed for moving the line-shaped heat source (which in turn moves the temperature gradient). Although the claim recites moving the line-shaped heat source “in accordance with a movement speed of an edge of the liquid film,” the claim is merely reciting a relative speed of the line-shaped heat source. Fourth, the specification is also silent on any absolute speed for moving the line-shaped heat source.
Applicant asserts that YOSHIHARA uses temperatures higher than IPA’s boiling point of 82.4℃, whereas “according to the claimed invention, the temperature of the substrate of 30°C or higher is sufficient to cause the Marangoni convention phenomenon” and “the temperature of YOSHIHARA far higher than the claimed invention is for promoting the removal of the liquid film via volatilization thereof not using the Marangoni convection” (remarks at 12-13). This is not persuasive for several reasons.
First, it is noted that the features upon which applicant relies (i.e., the actual temperature used for Marangoni convection) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993). 
Second, applicant’s statement that “30°C or higher is sufficient to cause the Marangoni convention phenomenon” does not explain why Marangoni convection cannot occur at temperatures of 82.4℃ or higher, which fall with the “30°C or higher” range.
Third, although YOSHIHARA in step S8 uses a temperature equal to or higher than IPA’s boiling point to generate a gas layer between the IPA liquid film and the substrate (see para. 0412, 0421-23; see also para. 0477), in step S9 a temperature gradient in the IPA liquid film is created so as to move the IPA liquid film (see para. 0477, 0480-81). Thus, applicant’s assertion that the temperature of YOSHIHARA is “for promoting the removal of the liquid film via volatilization thereof not using the Marangoni convection” is not supported by YOSHIHARA’s disclosures.

Claim Interpretation
As explained in previous Office Actions, this application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“Substrate holder” in claims 1 and 10;
“Cooler” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“Substrate holder” is interpreted as requiring the structure(s) of a chuck or table on a pillar (see para. 0035, fig. 2), and equivalents thereof;
“Cooler” is interpreted as requiring the structure(s) of a cooling plate (see para. 0042), a cooled gas (see para. 0043), and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objection
In claim 1 line 3, the word “nozzle” is missing the indefinite article “a” that was previously present in the claim. Correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time of filing.
Claim 1 recites a “controller” modified with functional language, specifically:
a controller configured to control the temperature adjustment part, 
wherein the controller controls the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process and an unprocessed area not to be subjected to the drying process in a liquid film of the drying liquid supplied onto the front surface of the substrate, 
the heater includes a line-shaped heat source configured to move along the front surface of the substrate and change a heating position in the front surface of the substrate, 
the controller controls the cooler to cool down an entire surface of the substrate, 
the controller controls the line-shaped heat source to move in a direction in which the drying target area moves horizontally from an end portion of the front surface, and 
the controller controls the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film.
But the specification lacks adequate written description for such computer-implemented functional language claim limitations. See MPEP § 2161.01.I. Although the specification discloses that controller 18 controls the operations of the substrate processing system by reading and executing a program stored in storage part 19 (see para. 0028-29), the specification fails to disclose any algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed functions in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. See MPEP § 2161.01.I. The specification fails to explain, as a non-limiting list of examples: 
how the line-shaped heat source is moved; 
how the controller controls the movement of the line-shaped heat source; 
how the movement speed of an edge of the liquid film is determined; 
how the controller controls the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film.
Therefore, the specification lacks adequate written description for the computer-implemented functional language claim limitations.
Claims 7-11 are rejected because they depend on claim 1.

Claims 1 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).
Claim 1 recites “the controller controls the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film.” But the specification fails to provide sufficient detail to enable a person having ordinary skill in the art to make the claimed invention without undue experimentation. For example, the specification fails to explain how the movement speed of an edge of the liquid film is determined. Although the specification discloses a camera for “observing the front surface of the wafer” (para. 0062), the specification does not disclose using the camera to determine the movement speed of the edge of the liquid film. As another example, the specification fails to explain how the line-shaped heat source is moved and how the controller controls the movement of the line-shaped heat source. Indeed, the specification merely alludes to a “program” (see para. 0028-29, 0062) without disclosing any particular algorithm (e.g., steps and/or flowcharts). Therefore, in consideration of the factors, the limitation “the controller controls the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film” is not enabled without undue experimentation.
Claims 7-11 are rejected because they depend on claim 1.

Claims 1 and 7-11 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, because a critical feature is not recited in the claims.  
The disclosure does not enable one of ordinary skill in the art to practice the invention without a mechanism for moving the line-shaped heat source, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229 (CCPA 1976). In particular, although Claim 1 recites that the “line-shaped heat source [is] configured to move along the front surface of the substrate and change a heating position in the front surface of the substrate,” the claim fails to recite any mechanism for moving the line-shaped heat source. Likewise, although Claim 1 recites that the “controller controls the line-shaped heat source to move...,” the claim fails to recite any mechanism that would allow the controller to control the line-shaped heat source’s movement.
The disclosure does not enable one of ordinary skill in the art to practice the invention without a mechanism for determining the movement speed of an edge of the liquid film, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229 (CCPA 1976). Although Claim 1 recites that the “the controller controls the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film,” the claim fails to recite any mechanism that would allow the controller to determine the movement speed of an edge of the liquid film (and then move the line-shaped heat source accordingly).
The disclosure does not enable one of ordinary skill in the art to practice the invention without a mechanism for determining the direction/orientation/alignment of the substrate's pattern, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229 (CCPA 1976). Although Claim 8 recites that the “wherein a pattern having a predetermined shape is formed on the front surface of the substrate, and wherein the controller controls the temperature adjustment part to generate the temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area in conformity to the pattern,” the claim fails to recite any mechanism that would allow the controller to determine the direction/orientation/alignment of the substrate’s pattern and then control the temperature adjustment part to move the liquid film “in conformity to the pattern.”
Claims 7, 9-11 are rejected because they depend on claim 1.

Claims 1 and 7-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the controller controls the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film.” But it’s not clear what’s meant by “in accordance” in the context of the claim. According to the specification, when second temperature adjuster 62 (corresponding to “line-shaped heat source”) is moved, the edge of the liquid film is also moved (see para. 0055); this suggests that the edge of the liquid film moves in accordance with the line-shaped heat source. Clarification is requested.
Claims 7-11 are rejected because they depend on claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over AHMAD (US PGPUB 20140322921), in view of YOSHIHARA (US PGPUB 20150243542) and MIYAZAKI (US PGPUB 20160025409).
Regarding claim 1, AHMAD teaches a substrate processing apparatus (abstract, fig. 1). AHMAD’s apparatus comprises: 
a substrate holder (stage assembly 22, para. 0044, fig. 1) configured to hold a substrate (substrate placed on stage assembly 22, para. 0044, fig. 1) and rotatably provided in a chamber (see fig. 1); 
a nozzle (tubing 23 with spray mechanism 24, para. 0045, fig. 1) configured to supply a drying liquid toward a front surface of the substrate held by the substrate holder (supplying polar solvent, such as IPA, to substrate 21’s front surface, see para. 0045, 0048, fig. 1, Table II); 
a temperature adjustment part (cooling stage assembly 22 and microwave source 11) that includes a cooler (cooling stage assembly 22, fig. 1, para. 0044) configured to cool down an entire surface of the substrate (see para. 0044; see fig. 1, the size of the cooling stage assembly 22 matches with the size of the substrate 21) and a heater (microwave source 11, fig. 1, para. 0044) configured to heat the substrate (see para. 0044), and is configured to change a temperature of the front surface of the substrate (heating or cooling substrate 21, see para. 0044).
AHMAD teaches using radiation to heat the polar solvent (e.g., IPA) on the substrate (see abstract, para. 0018, 0026).
AHMAD does not explicitly teach:
“a controller configured to control the temperature adjustment part”;
“wherein the controller controls the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process and an unprocessed area not to be subjected to the drying process in a liquid film of the drying liquid supplied onto the front surface of the substrate”;
“the heater includes a line-shaped heat source configured to move along the front surface of the substrate and change a heating position in the front surface of the substrate”;
“the controller controls the cooler to cool down an entire surface of the substrate”;
“the controller controls the line-shaped heat source to move in a direction in which the drying target area moves horizontally from an end portion of the front surface”;
“the controller controls the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film.”
YOSHIHARA teaches a substrate processing apparatus that heats a solvent such as IPA on a substrate, just like the present application; thus YOSHIHARA is analogous. YOSHIHARA teaches a heater (infrared heater 72, fig. 44, para. 0487) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate W (see fig. 44, para. 0487). This heater is controlled by a controller (see para. 0487) and used to generate a temperature difference between a drying target area to be subjected to a drying process (see high-temperature area in fig. 42A, 42B, 43A, 43B, 44) and an unprocessed area not to be subjected to the drying process (see low-temperature area in fig. 42A, 42B, 43A, 43B, 44) in a liquid film of the drying liquid (a solvent such as IPA, para. 0349) supplied onto the front surface of the substrate W (see fig. 42A, 42B, 43A, 43B, 44, para. 0058, 0076, 0373, 0477-78, 0481, 0487, 0491, 0495-96). By generating this temperature difference, the liquid film of solvent can be removed from the substrate directly as a single continued mass (para. 0483), and removed quickly and efficiently (para. 0483-84, 0486, 0495, 0498). Such way of removing the solvent can also reduce or prevent pattern collapse (see, e.g., para. 0008), and reduce the occurrence of watermarks and/or particles (see, e.g., para. 0037, 0064, 0078).
YOSHIHARA also teaches a controller (controller 3, fig. 2 & 22, para. 0487) configured to control a temperature adjustment part (controlling hot plate 206, para. 0230, 0237; controlling hot plate 30’s heaters 33, para. 0373, 0413, 0477-78, 0481; controlling infrared heater 72, para. 0487). YOSHIHARA teaches the controller controls the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process (e.g., high-temperature area) and an unprocessed area not to be subjected to the drying process (e.g., low-temperature area) in a liquid film of the drying liquid (e.g., IPA) supplied onto the front surface of the substrate (see fig. 42A-42B, 43A-43B, 44, para. 0058, 0076, 0373, 0477-78, 0481, 0487, 0491, 0495-96). YOSHIHARA teaches the controller moves the boundary between the high-temperature region and the low-temperature region in accordance with the movement of the edge of the IPA liquid film (see para. 0481, 0495-96), which can facilitate the flow toward the low-temperature region (see para. 0481, 0495). YOSHIHARA teaches that the boundary between the high-temperature region and the low-temperature region and the edge of the IPA liquid film can move in the same direction (see para. 0481, 0495, see also fig. 42A-42B, 43A-43B, 44).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify AHMAD to incorporate a heater (e.g., infrared heater 72) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA), with reasonable expectation of heating a solvent (e.g., IPA) on the substrate, for several reasons. First, using such heater to generate a temperature difference in the liquid film of solvent (e.g., IPA) has several benefits, such as removing quickly and efficiently the liquid as a single continued mass; reducing or preventing pattern collapse; reducing the occurrence of watermarks and/or particles (see YOSHIHARA). Given these benefits, a person having ordinary skill in the art would’ve been motivated to incorporate such a heater positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate. Second, it’s well known in the art to position a heater above the substrate and heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A. Such heater, as incorporated, would serve the same function as before (e.g., heating a solvent on the substrate), thus yielding predictable results. 
MIYAZAKI teaches a substrate processing apparatus that heats a solvent (e.g., IPA, para. 0029-30) on a substrate, just like the present application; thus MIYAZAKI is analogous. MIYAZAKI also teaches a heater (irradiator 10A) positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see fig. 8, para. 0069-71), wherein the heater is controlled by a controller (see para. 0023, 0033, 0036-37, 0044, 0046). Moreover, MIYAZAKI teaches the heater (irradiator 10A) is a line-shaped heat source (see fig. 8, para. 0069) configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface (see fig. 8, para. 0069-71). 
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD and YOSHIHARA to make the heater (e.g., infrared heater 72) line-shaped and movable along the substrate’s front surface (i.e., configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface), with reasonable expectation of heating the solvent on the substrate, for several reasons. First, changing something’s shape and making it portable are considered obvious. See MPEP § 2144.04.IV.B and V.A. In this case, the combination of AHMAD and YOSHIHARA already teaches a heater positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate. Making the heater line-shaped and movable along the substrate’s front surface (see MIYAZAKI) would yield the predictable result of heating the solvent on the substrate, as the heater would still perform its solvent-heating function as before. Indeed, YOSHIHARA already teaches moving the boundary between the low-temperature region and the high-temperature region in the substrate’s front surface (see para. 0485-86)—including moving that boundary in accordance with the movement of the edge of the IPA liquid film (see para. 0481, 0495-96)—just like how MIYAZAKI teaches moving the line-shaped heater along the substrate’s front surface and changing a heating position in the substrate’s front surface (see fig. 8, para. 0069-71). Second, it’s well known in the art that a heater can be positioned above the substrate and configured to heat a portion of the liquid film of solvent on the substrate (see YOSHIHARA; see also MIYAZAKI), wherein such heater is line-shaped and configured to move along the substrate’s front surface and change a heating position in the substrate’s front surface (see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A.
As an alternative ground, it would’ve been obvious to substitute the heater (e.g., infrared heater 72) as taught by AHMAD and YOSHIHARA with the line-shaped heater (e.g., irradiator 10A) as taught by MIYAZAKI, with reasonable expectation of heating the solvent on the substrate. The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-21; MPEP § 2143, B. In this case, both heaters are positioned above the substrate and configured to heat a portion of the liquid film of solvent (e.g., IPA) on the substrate; their substitution would yield the predictable result of heating the solvent on the substrate. Indeed, YOSHIHARA already teaches moving the boundary between the low-temperature region and the high-temperature region in the substrate’s front surface (see para. 0485-86)—including moving that boundary in accordance with the movement of the edge of the IPA liquid film (see para. 0481, 0495-96)—just like how MIYAZAKI teaches moving the heat source along the substrate’s front surface and changing a heating position in the substrate’s front surface (see fig. 8, para. 0069-71).
Lastly, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD, YOSHIHARA, and MIYAZAKI to incorporate a controller configured to control the temperature adjustment part (e.g., cooler and line-shaped heat source), with reasonable expectation of controlling temperature, for several reasons. First, automation is considered obvious, see MPEP § 2144.04.III, and the combination of AHMAD, YOSHIHARA, and MIYAZAKI already teaches the temperature adjustment part that includes a cooler (e.g., cooling stage assembly) and a heater (e.g., line-shaped heat source). In this case, incorporating a controller configured to control the temperature adjustment part would yield the predictable result of controlling the cooler and the heater. Second, it’s well known in the art to use a controller to control the temperature adjustment part (see YOSHIHARA; see MIYAZAKI). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. A controller, as incorporated, would serve the same function as before (e.g., controlling temperature adjustment part), thus yielding predictable results.
Specifically, in the combination of AHMAD, YOSHIHARA, and MIYAZAKI, the controller would be configured to: “control[] the temperature adjustment part to generate a temperature difference between a drying target area to be subjected to a drying process and an unprocessed area not to be subjected to the drying process in a liquid film of the drying liquid supplied onto the front surface of the substrate” (as explained above, the combination teaches a heater for heating the IPA liquid film to generate a temperature gradient, wherein the heater can be line-shaped and movable); “control[] the cooler to cool down an entire surface of the substrate” (as explained above, the combination teaches the cooler can cool down an entire surface of the substrate); “control[] the line-shaped heat source to move in a direction in which the drying target area moves horizontally from an end portion of one side of the substrate” (as explained above, the combination teaches moving the line-shaped heat source horizontally across the substrate’s front surface, which means the boundary between the high-temperature region and the low-temperature region and an edge of the IPA liquid film would also be moved in the same direction; YOSHIHARA further teaches moving a heat source from an end portion of the substrate’s front surface, see fig. 43A-43B, 46A-46B); “control[] the line-shaped heat source to move in accordance with a movement speed of an edge of the liquid film” (as explained above, the boundary between the high-temperature region and the low-temperature is moved in accordance with the movement of the edge of the IPA liquid film, see YOSHIHARA at para. 0481, 0495-96).
Regarding claim 7, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. As explained above, in the combination, the controller would be configured to control the temperature adjustment part (e.g., cooler and line-shaped heat source). Specifically, this means that the controller would be configured to “control[] the temperature adjustment part to generate a temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area.” As explained above, the combination teaches the heater positioned above the substrate and configured to heat a portion of the liquid film of solvent; the heater can be line-shaped and movable along the substrate’s front surface; the controller is configured to control the temperature adjustment part to generate a temperature difference in the liquid film, causing the IPA to flow from a high-temperature region to a low-temperature region.
Regarding claim 9, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. As explained above, the combination teaches the heater is configured to heat a portion of the front surface of the substrate.
As explained above, in the combination of AHMAD, YOSHIHARA, and MIYAZAKI, the controller would be configured to control the temperature adjustment part (e.g., cooler and line-shaped heat source). Specifically, this means that the controller would be configured to “increase[] a heating amount of the substrate heating part with an lapse of a period of time during which a temperature gradient is generated on the front surface of the substrate.” For example, the controller can adjust the power and temperature of various heaters (see YOSHIHARA at para. 0230, 0237, 0373, 0413, 0477-78, 0487), and control the temperature adjustment part to generate a temperature difference in a liquid film of the solvent supplied onto the front surface of the substrate (as explained above). As another example, the controller also controls the movement of the heater (as explained above), which includes the duration that the heater stays above a given position in the IPA liquid film; thus, the longer the heater stays above a given position, the higher the amount of heat is provided by the heater to that position.
Regarding claim 10, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. The combination does not explicitly teach the substrate holder is capable of inclining the substrate. But YOSHIHARA teaches that the substrate holder can be configured to incline the substrate (see fig. 13H, 16, 39B, para. 0162, 0182, 0299-0301, 0469, 0472-73) by using an attitude changing unit 290 comprising extensible units 224 (see fig. 4, 16, para. 0179-82, 0298-99, 0315). Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to further modify the combination of AHMAD, YOSHIHARA, and MIYAZAKI to incorporate an attitude changing unit (see YOSHIHARA), with reasonable expectation of tilting the substrate, for several reasons. First, by tilting the substrate, IPA liquid film on the substrate moves under its own weight while remaining in a liquid mass without being split into droplets, such that the IPA liquid film is removed smoothly and completely (see YOSHIHARA at para. 0303, 0308). Given this benefit, a person having ordinary skill in the art would’ve been motivated to incorporate an attitude changing unit. Second, it’s well known in the art to have an attitude changing unit for tilting the substrate. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR, 550 U.S. at 415-21; MPEP § 2143, A. An attitude changing unit, as incorporated, would still perform the same function as before (e.g., tilting the substrate), thus yielding predictable results.
Regarding claim 11, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 1. As explained above, the combination teaches the heater positioned above the substrate and configured to heat a portion of the liquid film of solvent; the heater can be line-shaped and movable along the substrate’s front surface. Thus, as the heater moves along the substrate’s front surface, the heater can heat an area including a center of the substrate.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of AHMAD, YOSHIHARA, and MIYAZAKI (as applied to Claim 7), in further view of OGAWA (US PGPUB 20140238452).
Regarding claim 8, the combination of AHMAD, YOSHIHARA, and MIYAZAKI teaches the substrate processing apparatus of Claim 7.
The phrase “wherein a pattern having a predetermined shape is formed on the front surface of the substrate” is interpreted as intended use, because it’s directed to the article (substrate) worked upon, not a requisite structure of the claimed apparatus. See MPEP § 2115. Nonetheless, the combination teaches the substrate’s front surface can have a pattern with a certain shape (see YOSHIHARA at para. 0162, 0231-34, 0236, 0395, fig. 11); one of ordinary skill in the art would understand that the pattern’s shape is predetermined.
As explained above, in the combination, the controller would be configured to “control[] the temperature adjustment part to generate a temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area.”
The combination does not explicitly teach: “in conformity to the pattern.”
OGAWA teaches an IPA drying apparatus for drying a substrate 2 (see fig. 1-3), just like the present application; thus OGAWA is analogous. OGAWA teaches a pattern having a predetermined shape is formed on the front surface of the substrate 2 (see abstract, para. 0027). OGAWA teaches that the IPA dryer (drying treatment section 7) and the horizontally-oriented substrate 2 are moving relative to each other in a linear direction (see fig. 1-3), and substrate 2 is aligned—using an optical mechanism that detects a notch on the substrate (see para. 0031)—so that the substrate’s pattern is parallel to that linear direction (see para. 0031). By drying the substrate in a direction that’s parallel to the direction of the substrate’s pattern, pattern collapse on the substrate can be reduced (para. 0034). OGAWA explicitly teaches that its teachings can be applied to a single wafer type cleaning apparatus (para. 0040).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify the combination of AHMAD, YOSHIHARA, and MIYAZAKI to incorporate an alignment mechanism (e.g., an optical mechanism that detects a notch on the substrate) and align the substrate such that the direction of the substrate’s pattern is parallel to the direction of movement of the line-shaped heat source, with reasonable expectation of drying the substrate, for several reasons. First, as OGAWA explains, when an IPA dryer and a substrate are moved relative to each other in a linear direction that’s parallel to the direction of the substrate’s pattern, pattern collapse can be reduced (see OGAWA at para. 0034). Given this benefit, a person having ordinary skill in the art would’ve been motivated to align the substrate’s pattern to be parallel with the direction of movement of the line-shaped heat source. Second, it’s well known in the art to use an alignment mechanism (e.g., an optical mechanism) to align a substrate relative to an IPA dryer, wherein the substrate and the IPA dryer are moved relative to each other in a linear direction parallel to the direction of the substrate’s pattern (see OGAWA). Indeed, OGAWA explicitly teaches that its teachings can be applied to a single wafer type cleaning apparatus. All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See, 550 U.S. at 415-421; MPEP § 2143, A.
Additionally, it would’ve been obvious to configure the controller to align the substrate such that the direction of the substrate’s pattern is parallel to the direction of movement of the line-shaped heat source. That’s because automation is considered obvious, see MPEP § 2144.04.III, and the combination of AHMAD, YOSHIHARA, MIYAZAKI, and OGAWA already teaches such alignment (as explained above). In other words, the controller would be configured to control the temperature adjustment part to generate the temperature gradient on the front surface of the substrate so that the liquid film moves from the drying target area toward the unprocessed area (as explained above) “in conformity to the pattern.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, including: 
CHAO (US PGPUB 20180292758) teaches a single wafer type cleaning apparatus 20 that can hold a wafer in the horizontal orientation and rotate the wafer (see fig. 2, para. 0038-40), wherein the wafer has a pattern (see fig. 1) and an orientation notch 304 (see fig. 3, para. 0050), wherein the cleaning apparatus 20 uses an alignment unit 211 (comprising a light emitter and a light receiver, para. 0050) to detect the notch and thereby aligning the wafer (see para. 0050, 0056, fig. 4A).
OKUTANI-148 (US PGPUB 20160214148) teaches an image taking unit 140 that takes images of the liquid film on the substrate and the controller determines the peripheral edge of the liquid film on the substrate (see para. 0273-274).
KOGA (US PGPUB 20060205239) teaches a camera 43 that detects the orientation of the substrate (see para. 0044).
OKUTANI-908 (US PGPUB 20140127908) teaches a substrate processing apparatus comprising a substrate holding part (substrate holding unit 4, wafer holding unit 302, wafer holding unit 702); a drying liquid supply part (organic solvent outlet port 46); a temperature adjustment part (heater 5, heater 703); and a controller (fig. 5, para. 0086) configured to control the temperature adjustment part (controlling heater, fig. 5, para. 0032, 0087).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714